Citation Nr: 1210921	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.  

2. Entitlement to service connection for erectile dysfunction, status post penile implant, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  The claims are now under the jurisdiction of the RO in St. Petersburg, Florida.  In the June 2004 decision, the RO denied service connection for erectile dysfunction, status post penile implant and for blisters and rash on hands.  

In January 2009, the Veteran testified at a personal hearing before a Veterans Law Judge who has since retired.  A transcript of that hearing has been reviewed and associated with the claims file.  In June 2010, the Veteran elected not to receive a new Board hearing and instead requested the Board make a determination based on the evidence of record.  In April 2009, the Board remanded this claim for updated VA treatment records.  This development has been completed.  


FINDINGS OF FACT

1. A clear preponderance of the evidence is against a finding that a skin disability had its onset in or is otherwise related to active service, including his presumed herbicide exposure.  

2. A clear preponderance of the evidence is against a finding that erectile dysfunction, status post penile implant, had its onset in or is otherwise related to active service or to service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1. A skin disability was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

2. Erectile dysfunction, status post penile implant, was not incurred or aggravated in active service nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In January 2004 and February 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In February 2008, the Veteran was informed of the information needed to substantiate a claim for secondary service connection as well as the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment, private and VA medical records have been associated with the claims file.  The Veteran was provided a VA examination for his erectile dysfunction
claim in April 2004.  

The Veteran has not been given a VA examination for his claim for service connection for a skin disability of the hands.  A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components.  38 C.F.R. § 3.159(c)(4)(i) (2011).  These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period (provided the claimant has the required service or triggering event to qualify for that presumption); and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2011).  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2011).  

Here, the Veteran is competent to report a skin problem with his hands, but his reports of such are not reliable.  As explained further below, the Veteran had not been consistent in reporting a rash on the hands (or elsewhere) and all the other evidence consistently shows there has been no rash or skin problem on the hands.  Additionally, there is no other evidence establishing a skin disability started in service or that there is a current disease or symptoms of a disease.  The components needed to trigger a VA examination are not present.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C).  The Board finds that a VA examination is not necessary for the claim of service connection for a skin disability of the bilateral hands.  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the duties to notify and assist have been met.  

II. Legal Criteria 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Board must discuss competency and credibility when adjudicating a claim.  A veteran is competent to testify to factual matters of which he has first-hand knowledge, including having joint pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

      A. Service connection for a skin disability of the hands

Service connection for certain skin disabilities like chloracne (or another acneform disease) and porphyria cutanea tarda may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for chloracne (or other acneform disease consistent with chloracne) and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  Skin cancer or other skin disabilities are not covered under the presumption.  See 38 C.F.R. § 3.309.  

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including non melanoma skin cancer (basal and squamous cell) and any other skin disability.  The National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of any other disabilities.  See Notice, 75 Fed. Reg. 32540, 32544 (2010).

Even if the presumption is not applicable, the Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure.  See also, McCartt v. West, 12 Vet. App. 164, 167 (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).  McCartt was a chloracne-related case.

The Veteran contended in his December 2003 claim that he had blisters and a rash on his hands in the 1970s; he was treated at Frick Community Hospital (FCH).  He said he went to FCH for treatment, but they didn't know what his rash was.  He asked FCH for treatment records, but they did not have medical records that went back that far (as explained below, FCH records are in the file).  In January 2005, the Veteran filed a notice of disagreement stating that Agent Orange caused blisters and a rash on his hands.  He said he would get blisters on his hands, they would break, dry up or crack, bleed and then heal.  While healing they resembled a rash.  This cycle has been repeating itself since his service in Vietnam.  In a June 2010 statement, the Veteran asserted that past prescriptions for different topical creams showed he has been treated for rashes.  

The Board finds that service connection for a skin disability is not warranted on a direct or presumptive basis.  Also the Board does not find the Veteran credible in his claim that he has had a skin disability of the hands or any other skin disability since his service.  

Service treatment records show no treatment, diagnoses or complaints of a rash or skin problem on the hands (See May 1967, July 1968 and May 1970 reports of medical examination and history).  On the May 1970 report, slight acne was noted on head, face, neck and scalp.  But skin and lymphatics were normal upon clinical examination.  

Post-service records show the Veteran was treated at FCH in May 1977 and March 1978.  The 1977 record noted no clubbing of the fingers and the 1978 record showed no eruptions, cyanosis or jaundice of the skin was found.  There was plus one edema of the legs.  

In July 2003, a VA record shows the Veteran had a right nasal alar skin lesion on his nose that later was confirmed as basal cell carcinoma.  In February 2004, the Veteran underwent an Agent Orange examination at VA and the Veteran reported he had intermittent rashes on his hands since 1968.  Extremities were normal.  The diagnosis was intermittent rashes on hands with small blisters bilaterally, by history and past basal cell carcinoma.  In 2009, the Veteran was treated for basal cell carcinoma again, this time in the right infraorbial region (head).  

Many records show the Veteran had no skin problems.  A February 2004 VA record showed no skin problems except for the right nasolacriminal fold on the face.  In June 2006, a VA history and physical examination showed his skin was clear, with no rashes.  In July 2006 and April 2010, VA records stated no rash or lesions were found.  In August 2007, a record from the Veteran's VA primary care doctor (Dr. G.), showed the Veteran reported getting blisters on his hands that caused peeling of his skin.  Review of systems noted "skin rash hands" but physical examination was negative for rashes, ulcers or lesions.  

Where he did have a rash, it was related to other issues and not chronic since service.  In July and December 2004, VA records showed the Veteran had a skin rash on the right leg.  He was prescribed cream; this was related to a fungus on the leg.  He was again treated for the legs in April 2005.  Cream was prescribed for a furuncle on the buttock in March 2008.  

The Board finds the Veteran competent to report that he has had a rash and blisters on his hands since service because having such symptoms is clearly observable and within his own personal experience.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 3.159(a)(2).  However, the Veteran has not been consistent in reporting a rash on his hands.  He denied erysipelas or boils on his May 1970 discharge examination and failed to report hand or skin problems although he reported other issues.  Except for the one time he reported it as a problem in August 2007 to Dr. G. (after he filed his claim), he failed to report any skin or hand problems.  Other pertinent evidence consistently shows there has been no rash or skin problem on the hands.  Meanwhile, the Veteran has, at different times, reported rashes or skin problems on other areas of the body and received treatment for those problems.  The Board finds the Veteran has not been consistent in his report of having a rash and/or blisters on his hands since service, even intermittently.  

In June 2010, he reported in a statement that he had received different creams and prescriptions for rashes on his hands, but the evidence shows those creams were for problems on other parts of the body, not the hands.  To the extent he later stated he was claiming a skin disability generally, he only mentioned a rash to the hands in his claim and notice of disagreement; at the Board hearing in January 2009 he said for the first time it happened "everywhere" but especially the hands.  (Transcript, p 5.)  His statements and testimony are inconsistent and are assigned less weight.  Caluza, 7 Vet. App. at 511.  

The evidence shows service connection for a skin disability is not warranted on a direct basis.  There is no competent and credible evidence in the file showing that the Veteran had a skin disability of the hands in service or continuous symptoms since service; the evidence does not establish that a skin disability was incurred in service.  38 C.F.R. § 3.303(d).  

Further, service connection for a skin disability is not warranted on a presumptive basis because there is no showing the Veteran has chloracne (or other acneform disease consistent with chloracne) or porphyria cutanea tarda.  See 38 C.F.R. § 3.309.  Even if he did, there was certainly no showing it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1116.  Although the Veteran has had basal cell carcinomas removed, these are not presumptive disabilities and are not shown to be related to active duty.  38 C.F.R. § 3.309; 75 Fed. Reg. 81332-35.  To address Combee, there is no competent evidence relating basal cell carcinoma to service and the Veteran has never made such a claim anyway; he has mostly asserted he had blisters and a rash on his hands.  

The Board finds that as a whole, the preponderance of the evidence is against the claim for service connection for a skin disability for the hands or elsewhere.  The reasonable doubt doctrine is not for application and the claim is denied.  See, 38 U.S.C.A. § 5107(b).  

	B. Service connection for erectile dysfunction

In addition to the above, under 38 C.F.R. § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The Veteran claimed in December 2003 that he had a circulation problem leading to impotency which began in December 1998.  It was treated in March 1999 at Lee Memorial Hospital.  (The Veteran's claim for service connection for peripheral vascular disease was denied in June 2004.  He did not file a notice of disagreement with this decision.  He tried to file an appeal in December 2006 and was informed by the RO the same month it was not on appeal because he failed to file a notice of disagreement within one year.  The RO reiterated this fact in a January 2007 letter and he failed to respond to it.  The Board finds service connection for peripheral vascular disease is not on appeal at this time.)  

In his January 2005 notice of disagreement, the Veteran stated he did not believe his erectile dysfunction was the result of smoking.  In a June 2010 statement, the Veteran asserted his service-connected diabetes mellitus caused erectile dysfunction.  

The Board finds that service connection is not warranted for erectile dysfunction and relies on the April 2004 VA examination as the most competent and thorough piece of evidence in the file.  

There is no evidence of erectile dysfunction in service.  The Veteran does not claim he had erectile dysfunction in service.  In May 1970, a report of medical examination showed a normal genitourinary system.  

A March 1999 Lee Memorial operative report shows a penile prosthesis was inserted; the diagnosis shows was organic impotence.  In April 2003, he complained of penile implant dysfunction for three years at a VA primary care appointment.  He said erectile dysfunction had a gradual onset and that he had a circulation problem prior to the erectile dysfunction.  Viagra did not work.  He was referred to urology and went to a consultation later that month.  The urologist noted he was status-post placement of inflatable penis prosthesis (IPP); the pump was in perfect working order and the Veteran was re-instructed on how to use it.  In another VA record that month, the Veteran was noted to be pre-diabetic and it was stated that his IPP was working.  

At a February 2004 VA Agent Orange examination, it was noted the Veteran had diabetes mellitus since 2003.  In a June 2006 VA history and physical examination the Veteran stated that the penile implant did not work and claimed to have diabetes mellitus since four years prior.  

In November 2007, a VA urology consultation notes another referral for impotence.  His chief complaint was malfunction of the penile prosthesis.  The urologist noted the Veteran was impotent, was treated with an inflatable penile prosthesis.  Function was rated as excellent until six months after the operation.  Cylinders remained partially inflated (inadequate for intercourse) but he was unable to inflate or deflate the prosthesis.  The Veteran was noted to be obese.  He had diabetes mellitus and smoked three quarters of a pack of cigarettes per day for forty years.  He was also exposed to Agent Orange.  The diagnosis was organic impotence with a history of diabetes mellitus.  Re-implantation of prosthesis was suggested but a January 2009 VA urology record notes he refused revision surgery of the IPP.  

The Veteran's primary care doctor, Dr. G., stated several times that the Veteran's erectile dysfunction was related to his service-connected diabetes mellitus but did not provide rationale.  In February 2004, Dr. G. stated in a record that the Veteran had a penile implant put in at a local hospital and wanted it removed if alternative erectile dysfunction improvement could be attained: "Has AO exposure and DM related to this so can be thought of as related to a soon to be SC problem."  In an August 2007, primary care record, Dr. G. said the same and noted the Veteran had impotence of organic origin.  Dr. G. also noted he was still smoking a pack a day but wanted help quitting.  Finally in March 2008, Dr. G. wrote a letter stating the Veteran had service-connected diabetes mellitus and his impotence of organic origin was directly related to the diabetes mellitus.  

In April 2004, the Veteran received an examination for diabetes mellitus.  The examiner noted the erectile dysfunction which was found in the 1990s.  He saw a urologist and was told of decreased blood flow to the penis.  He had an IPP put in.  He had since had concerns about its function and saw the urology service twice.  The examiner noted the pump functioned perfectly, but the Veteran was unhappy with it; he was not obtaining much of an erection but had bothersome difficulty with deflation.  

The examiner summarized a March 2004 VA urology record which showed the Veteran had reported urological symptoms of occasional urge incontinence for one year and decreased force of stream but no dysuria, hematuria, hesitancy or intermittency.  Urologic evaluation was normal with semi-erect penis.  The assessment was that replacement of the IPP would not achieve the greater erection with greater rigidity or length; weight loss was recommended.  

The examiner noted a history of urge incontinence and a history of renal colic; neither was present the day of examination.  Diabetes was noted.  The examiner was that in the past the Veteran stated his penis implant was due to decreased blood flow.  It was noted that penetration and ejaculation was possible with the penile pump.  Health habits included tobacco use and obesity.  Penis was semi-erect upon examination.  Auscultation did reveal bilateral bruits in the femoral arteries.  The diagnosis was erectile dysfunction, status post penile implant and incomplete deflation.  

The examiner stated that the Veteran had a long history of tobacco use and evidence of large vessel atherosclerosis on examination with femoral bruits bilaterally.  In contrast to his long tobacco history, he had a relatively new onset of diabetes mellitus.  As a result, the examiner opined that impotence was unlikely related to diabetes but more likely related to arteriosclerotic vessel disease secondary to tobacco use.  The large vessel disease was likely related to the more than 40 years of tobacco use.  

Other records confirming a long-term smoking history include a May 1977 FCH record which showed the Veteran smoked a pack per day for the last fourteen years and a March 1978 FCH record which showed he smoked one pack daily.  In April 2003, a VA record stated the Veteran was a current smoker; he smoked about a one and half pack per day for forty plus years.  

The Board finds the Veteran competent to report his problems having an erection and when the problems started, however, the Veteran is not competent on the issue of etiology of the erectile dysfunction because the etiology is not within his personal experience.  38 C.F.R. § 3.159(a)(2).  The Board finds that this requires expertise, especially in a case where the Veteran has multiple comorbid conditions.  The Board looks to medical experts in such a case.  

The medical evidence is both competent and credible.  

The Board finds the VA examiner's opinion in the case to be the most factually accurate and fully articulate in the file.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, performed a full examination and provided sound reasoning for the conclusion.  The erectile dysfunction was related to the arteriosclerotic vessel disease secondary to tobacco use and not the service-connected diabetes mellitus.  The examiner explained that the impotence was unlikely related to diabetes at all; it was not the cause nor was it aggravated by it.  In coming to this conclusion, the examiner pointed to the presence of arteriosclerotic vessel disease, the long history of tobacco use and, in comparison, the relatively new onset of diabetes mellitus.  

Dr. G. did not address the onset of the diabetes mellitus compared to the long history of smoking, the arteriosclerotic vessel disease, or the timing of the diabetes mellitus diagnosis (2003) compared to the onset of erectile dysfunction (1999 or 1998).  Dr. G. did not provide rationale or explain his position.  The Board assigns the VA examiner's opinion more weight and Dr. G.'s opinion less weight as a result.  

The Board finds that service connection on a direct basis for erectile dysfunction is not warranted.  38 C.F.R. § 3.303(d).  Also, service connection for erectile dysfunction on a secondary basis as due to service-connected diabetes mellitus is not warranted.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. at 448.  A preponderance of the evidence is against the claim.  The reasonable doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for a skin disability, to include as secondary to herbicide exposure, is denied.  

Service connection for erectile dysfunction, status post penile implant, to include as secondary to diabetes mellitus, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


